Title: To Alexander Hamilton from Samuel Osborn, 7 August 1799
From: Osborne, Samuel
To: Hamilton, Alexander


          
            Sir
            Fort Jay, August 7, 1799
          
          I think proper to inform you that I have this day enclosed my Commission (as Surgeons Mate in the 1st. Regt. of Artts. & Engineers) to the Secretary of War expecting thereby to be releasd from the Service of the United States—with due consideration I am Sir Your Obedt Servt.
          
            Sam Osborn
          
          
            Fort Jay August 7th. 1799
          
          Majr. Genl. A. Hamilton
        